ALLEN, J.
1. The board of trustees of public affairs of a village which under authority granted by the constitution and general law operates an electric light and power plant and lines, has power within Section 4361 and 3961 GC., to contract for an- insurance policy of indemnity against liability for the operation of the said porperty.
2. The power to establish, maintain and operate a municipal light and power plant, under the constitution and statutes aforesaid, is a proprietary power and in the absence of specific prohibition, the city, acting in a proprietary capacity, may exercise its powers as would an individual or private corporation.
Judgment reversed.
Marshall, C. J., Jones, Matthias and Day, JJ., concur. Robinson, J., took no part in the consideration or decision of the case.